Citation Nr: 0105389	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-23 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran served on active duty in the Navy from January 
1942 to November 1945 and from January 1948 to December 1949.  
The veteran died in October 1998, and the appellant is his 
widow. 

This case comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO decision which denied service connection 
for the cause of the veteran's death.  The appellant 
requested a Travel Board hearing, but in January 2001 she 
withdrew this hearing request.  


REMAND

The veteran's only established service-connected disability 
was post-traumatic stress disorder (PTSD) which was rated 50 
percent when he died.  The file contains a city clerk's 
extract of a death certificate that notes the veteran died at 
Salem Hospital in October 1998 and that the cause of death 
was congestive heart failure.  (The Board notes that this 
extract is not signed by a doctor and possibly does not 
contain all information from the original official death 
certificate.)  The appellant apparently maintains that the 
veteran's service-connected PTSD led to fatal heart disease.

In March 1999, the RO denied the claim for service connection 
for the cause of the veteran's death, citing the rationale 
that the claim was not well grounded.  However, as noted by 
the appellant's representative at the Board, in a February 
2001 memorandum, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim and redefines the obligations of the VA 
with respect to notice to a claimant and the duty to assist.  
This change in law is applicable to all claims filed on or 
after the date of enactment of the law, or filed before the 
date of enactment and not yet final as of that date.  Id.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 is completed with respect to 
the appellant's claim for service 
connection for the cause of the veteran's 
death.  Development should include, but is 
not limited to, obtaining a copy of the 
original official death certificate for 
the veteran (containing complete 
information and signed by a doctor), 
obtaining copies of the records of the 
veteran's terminal admission to Salem 
Hospital, obtaining all post-service 
records of the cause of death (apparently 
heart disease), etc.  

For further guidance on the processing of 
this case in light of the Veterans Claims 
Assistance Act of 2000, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
subsequent regulations and VA and court 
instructions on the subject.  

2.  Thereafter, the RO should review the 
claim for service connection for the 
cause of the veteran's death.  If the 
claim remains denied, the appellant and 
her representative should be provided 
with a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





